SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1320
TP 15-01028
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF JAMES ADAMS, PETITIONER,

                      V                                          ORDER

DALE ARTUS, SUPERINTENDENT, WENDE CORRECTIONAL
FACILITY, AND ANTHONY ANNUCCI, ACTING COMMISSIONER,
NEW YORK STATE DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION, RESPONDENTS.


JAMES ADAMS, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Penny M.
Wolfgang, J.], entered September 4, 2014) to review a determination of
respondents. The determination found after a tier III hearing that
petitioner had violated various inmate rules.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court